Citation Nr: 1437927	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  06-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bladder disorder, claimed as a neurogenic bladder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from November 1988 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In December 2013, this matter was last before the Board at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the matter to obtain an addendum to an October 2012 VA medical examination and opinion that it had found insufficient.  38 C.F.R. § 4.2.  The Board specifically directed that the claims file be returned to the same examiner that conducted the October 2012 examination for preparation of the addendum.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it 'takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In April 2014, the claims file was returned to the appropriate examiner, who holds a Doctor of Medicine (M.D.).  The examiner rendered negative opinions, but yet again provided insufficient rationale that "'standard medical textbooks do not identify a connection between [BPH] and either peripheral neuropathy or low back disability including degenerative disk disease."  

The AOJ recognized that the April 2014 addendum was insufficient and returned it.  See June 5, 2014, Deferred Rating Decision.  However, in July 2014, the Veteran was afforded a VA examination by a Physician's Assistant (P.A.), who reviewed the claims file, examined the Veteran and rendered negative opinions.  The examination report does not indicate that the M.D. that rendered the October 2012 and April 2014 opinions was unavailable.  

The Veteran's representative has taken issue with the sufficiency of the examinations obtained in this case.  She asserts that it was inadequate to have a P.A. examine the Veteran, in light of the fact that VA sought clarification on an opinion from an examiner holding a M.D.  She also notes that the opinion does not adequately address aggravation, apparently referring to the portion of the opinion that pertains to aggravation of benign prostate hypertrophy (BPH) by service-connected disabilities of the low back and peripheral nerves.  

Recognizing the apparent futility of trying to obtain an adequate addendum from the M.D. that conducted the October 2012 VA examination, the Board concludes that a remand is necessary to afford the Veteran a new VA examination by a urologist.  The Board recognizes that medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, given that the Veteran was initially examined by a M.D. and the Veteran's objections, the Board concludes that an examination by a urologist is necessary to decide the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to be conducted by a urologist to address the etiology of his claimed bladder disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

In regard to assessed bladder/urinary conditions, the examiner's attention is directed to the documented assessments of BPH, diabetes mellitus and chronic kidney disease (CKD).

The examiner should address the following questions:

a.  For any and all bladder disorder(s) diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such bladder disorder(s) has/have been caused by the service-connected low back disability and/or associated peripheral neuropathy of the lower extremities.

b.  In addition, for any and all bladder disorder(s) diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such bladder disorder(s) was/were aggravated/underwent a permanent increase in severity due to the Veteran's service-connected low back disability and/or his service-connected peripheral neuropathy of the lower extremities.  If so, the examiner must specify the degree of increase in severity over and above the preexisting base line of disability.  If the examiner finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A complete rationale for any opinion offered must be provided.  If the examiner cannot answer any question without resorting to mere speculation, the examiner should state why this is so.

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, to include obtaining any VA examinations, the AOJ should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



